The Code, § 38-107, states a rule for determining in a civil case where the preponderance of the evidence lies. It does not refer to the rule in a criminal case as to the method for determining when an accused has been proved guilty beyond a reasonable doubt. In so far as a criminal case is concerned, this section should be eliminated from the consideration of the court. It has no application in a criminal case, and to attempt to apply it in a criminal case has only a tendency to confuse. It does not enlarge or restrict the judge's right to give to the jury, in his charge in a criminal case, suggestions and helpful rules not contradictory of the rules of law applicable to criminal cases, when he thinks these will aid the jury in properly determining the credibility of witnesses. We should undertake to apply only criminal rules of law to criminal cases. In the instant case the excerpt was not error for any reason assigned. Sconyers v.State, 67 Ga. App. 902 (21 S.E.2d 904).